Case 3:21-cv-00088-WQH-LL Document 1-3 Filed 01/15/21 PageID.12 Page 1 of 9




                 EXHIBIT A
Case 3:21-cv-00088-WQH-LL Document 1-3 Filed 01/15/21 PageID.13 Page 2 of 9




 1
       CENTER FOR DISABILITY ACCESS
 2     Raymond Ballister Jr., Esq., SBN 111282
       Russell Handy, Esq., SBN 195058
 3     Amanda Seabock, Esq., SBN 289900
       Zachary Best, Esq., SBN 166035
 4     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 5     (858) 375-7385; (888) 422-5191 fax
 6     amandas@potterhandy.com

 7     Attorneys for Plaintiff
 8
                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9
                               COUNTY OF SAN DIEGO
10
11
          Orlando Garcia,                         Case No.
12
                 Plaintiff,
13
            v.                                    Complaint For Damages And
                                                  Injunctive Relief For
14
          Sports Arena Hotel Venture,             Violations Of: Americans With
          L.P., a California Limited              Disabilities Act; Unruh Civil
15
          Partnership;                            Rights Act
16
          and Does 1-10,
17
                 Defendants,
18
19
20         Plaintiff Orlando Garcia complains of Sports Arena Hotel Venture, L.P.,
21   a California Limited Partnership and Does 1-10 (“Defendants”), and alleges
22   as follows:
23      PARTIES:
24      1. Plaintiff is a California resident with physical disabilities. He is
25   substantially limited in his ability to walk. He suffers from cerebral palsy. He
26   has the use of only one arm. He uses a wheelchair, walker, or cane for mobility.
27      2. Defendant Sports Arena Hotel Venture, L.P., a California Limited
28   Partnership owns and operates the Wyndham Garden San Diego Hotel located


                                            1

     Complaint
Case 3:21-cv-00088-WQH-LL Document 1-3 Filed 01/15/21 PageID.14 Page 3 of 9




 1   at 3737 Sports Arena Blvd., San Diego, California currently and at all times
 2   relevant to this complaint.
 3      3. Plaintiff does not know the true names of Defendants, their business
 4   capacities, their ownership connection to the property and business, or their
 5   relative responsibilities in causing the access violations herein complained of,
 6   and alleges a joint venture and common enterprise by all such Defendants.
 7   Plaintiff is informed and believes that each of the Defendants herein,
 8   including Does 1 through 10, inclusive, is responsible in some capacity for the
 9   events herein alleged, or is a necessary party for obtaining appropriate relief.
10   Plaintiff will seek leave to amend when the true names, capacities,
11   connections, and responsibilities of the Defendants and Does 1 through 10,
12   inclusive, are ascertained.
13      JURISDICTION:
14      4. This Court has subject matter jurisdiction over this action as a court of
15   general jurisdiction. This Court has personal jurisdiction over Defendants
16   because they conduct substantial business in the State of California, County of
17   San Diego, and Defendant’s offending Website is available throughout
18   California.
19      5. Venue it proper in this Court because Defendant conducts business in
20   this County.
21      6. Unlimited jurisdiction is proper because Plaintiff seeks a permanent
22   injunction ordering compliance with the Americans with Disabilities Act.
23      PRELIMINARY STATEMENT
24      7. This is a lawsuit challenging the reservation policies and practices of a
25   place of lodging. Plaintiff does not know if any physical or architectural
26   barriers exist at the hotel and, therefore, is not claiming that that the hotel has
27   violated any construction-related accessibility standard. Instead, this is about
28   the lack of information provided on the hotel’s reservation website that would


                                             2

     Complaint
Case 3:21-cv-00088-WQH-LL Document 1-3 Filed 01/15/21 PageID.15 Page 4 of 9




 1   permit plaintiff to determine if there are rooms that would work for him.
 2      8. After decades of research and findings, Congress found that there was
 3   a “serious and pervasive social problem” in America: the “discriminatory
 4   effects” of communication barriers to persons with disability. The data was
 5   clear and embarrassing. Persons with disabilities were unable to “fully
 6   participate in all aspects of society,” occupying “an inferior status in our
 7   society,” often for no other reason than businesses, including hotels and
 8   motels, failed to provide information to disabled travelers. Thus, Congress
 9   decided “to invoke the sweep of congressional authority” and issue a “national
10   mandate for the elimination of discrimination against individuals with
11   disabilities,” and to finally ensure that persons with disabilities have “equality
12   of opportunity, full participation, independent living” and self-sufficiency.
13      9. As part of that effort, Congress passed detailed and comprehensive
14   regulations about the design of hotels and motels. But, as importantly,
15   Congress recognized that the physical accessibility of a hotel or motel means
16   little if the 61 million adults living in America with disabilities are unable to
17   determine which hotels/motels are accessible and to reserve them. Thus,
18   there is a legal mandate to provide a certain level of information to disabled
19   travelers.
20      10. But despite the rules and regulations regarding reservation procedures,
21   a 2019 industry article noted that: “the hospitality sector has largely
22   overlooked the importance of promoting accessible features to travelers.”
23      11. These issues are of paramount important. Persons with severe
24   disabilities have modified their own residences to accommodate their unique
25   needs and to ameliorate their physical limitations. But persons with disabilities
26   are never more vulnerable than when leaving their own residences and having
27   to travel and stay at unknown places of lodging. They must be able to ascertain
28   whether those places work for them.


                                             3

     Complaint
Case 3:21-cv-00088-WQH-LL Document 1-3 Filed 01/15/21 PageID.16 Page 5 of 9




 1      FACTUAL ALLEGATIONS:
 2      12. Plaintiff planned on making a trip in November of 2020 to the San
 3   Diego, California, area.
 4      13. He chose the Wyndham Garden San Diego Hotel located at 3737 Sports
 5   Arena Blvd., San Diego, California because this hotel was at a desirable price
 6   and location.
 7      14. Plaintiff needs an accessible guestroom. He needs clearance around
 8   beds, he needs accessible restroom facilities including accessible sinks,
 9   accessible tubs or showers and accessible toilets. He needs sufficient
10   maneuvering clearance in and around the guestroom. He needs accessories to
11   be located within an accessible reach range. In short, he benefits from and
12   needs compliant accessible guestroom features.
13      15. Plaintiff went to the Wyndham Garden San Diego Hotel reservation
14   website at https://www.wyndhamhotels.com/wyndham-garden/san-diego-
15   california/wyndham-garden-san-diego-near-seaworld/ seeking to book an
16   accessible room on September 28, 2020.
17      16. Plaintiff found that there was little specific information about the
18   accessibility of the rooms. For example, under the “Accessible Amenities”
19   heading, it states: “Accessible Route to Accessible Parking”. Under the “1 King
20   Bed, Mobility Accessible Room, Non-Smoking” room, it mentions features
21   such as: “Bedroom is Wheelchair Accessible”, “Raised Toilet Seat with Grab
22   Bars”, “Roll-In Shower”, and “Adjustable Height Hand-Held Shower Wand”.
23   These vague and conclusory statements offer little detail. For example, there
24   is no specific information on whether the desk/table in the room is accessible,
25   if the or if the sink is accessible, or if the room has accessible clear floor space.
26      17. The defendant’s reservation system failed to identify and describe the
27   accessible features in the guestroom chosen by the plaintiff in enough detail to
28   reasonably permit him to assess independently whether the particular


                                              4

     Complaint
Case 3:21-cv-00088-WQH-LL Document 1-3 Filed 01/15/21 PageID.17 Page 6 of 9




 1   guestroom met his accessibility needs. The few photos that accompany the
 2   rooms show limited accessible features.
 3      18. This lack of information created difficulty for the plaintiff and the idea
 4   of trying to book this room -- essentially ignorant about its accessibility --
 5   caused discomfort for the Plaintiff.
 6      19. Plaintiff would like to patronize this hotel but is deterred from doing so
 7   because of the lack of detailed information through the hotel’s reservation
 8   system. Plaintiff not only travels frequently but is always on the lookout for
 9   businesses that violate the law and discriminate against him and other persons
10   with disabilities, intending to have them comply with the law and pay statutory
11   penalties.
12   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
13   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
14   Defendants.) (42 U.S.C. section 12101, et seq.)
15      20. Plaintiff re-pleads and incorporates by reference, as if fully set forth
16   again herein, the allegations contained in all prior paragraphs of this
17   complaint.
18      21. Under the ADA, it is an act of discrimination to fail to make reasonable
19   modifications in policies, practices, or procedures when such modifications
20   are necessary to afford goods, services, facilities, privileges advantages or
21   accommodations to person with disabilities unless the entity can demonstrate
22   that taking such steps would fundamentally alter the nature of the those goods,
23   services, facilities, privileges advantages or accommodations. See 42 U.S.C. §
24   12182(B)(2)(A)(ii).
25      22. Specifically, with respect to reservations by places of lodging, a
26   defendant must ensure that its reservation system, including reservations
27   made by “any means,” including by third parties, shall:
28                    a. Ensure that individuals with disabilities can make


                                             5

     Complaint
Case 3:21-cv-00088-WQH-LL Document 1-3 Filed 01/15/21 PageID.18 Page 7 of 9




 1                       reservations for accessible guest rooms during the same
 2                       hours and in the same manner as individuals who do not
 3                       need accessible rooms;
 4                    b. Identify and describe accessible features in the hotels and
 5                       guest rooms offered through its reservations service in
 6                       enough detail to reasonably permit individuals with
 7                       disabilities to assess independently whether a given hotel
 8                       or guest room meets his or her accessibility needs; and
 9                    c. Reserve, upon request, accessible guest rooms or specific
10                       types of guest rooms and ensure that the guest rooms
11                       requested are blocked and removed from all reservations
12                       systems.
13             See 28 C.F.R. § 36.302(e).
14      23. Here, the defendant failed to modify its reservation policies and
15   procedures to ensure that it identified and described accessible features in the
16   hotels and guest rooms in enough detail to reasonably permit individuals with
17   disabilities to assess independently whether a given hotel or guest room meets
18   his or her accessibility needs and failed to ensure that individuals with
19   disabilities can make reservations for accessible guest rooms during the same
20   hours and in the same manner as individuals who do not need accessible
21   rooms.
22   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
23   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
24   Code § 51-53.)
25      24. Plaintiff repleads and incorporates by reference, as if fully set forth
26   again herein, the allegations contained in all prior paragraphs of this
27   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
28   that persons with disabilities are entitled to full and equal accommodations,


                                            6

     Complaint
Case 3:21-cv-00088-WQH-LL Document 1-3 Filed 01/15/21 PageID.19 Page 8 of 9




 1   advantages, facilities, privileges, or services in all business establishment of
 2   every kind whatsoever within the jurisdiction of the State of California. Cal.
 3   Civ. Code §51(b).
 4      25. The Unruh Act provides that a violation of the ADA is a violation of the
 5   Unruh Act. Cal. Civ. Code, § 51(f).
 6      26. Defendants’ acts and omissions, as herein alleged, have violated the
 7   Unruh Act by, inter alia, failing to comply with the ADA with respect to its
 8   reservation policies and practices.
 9      27. Because the violation of the Unruh Civil Rights Act resulted in difficulty
10   and discomfort for the plaintiff, the defendants are also each responsible for
11   statutory damages, i.e., a civil penalty. See Civ. Code § 52(a).
12          PRAYER:
13          Wherefore, Plaintiff prays that this Court award damages and provide
14   relief as follows:
15       1. For injunctive relief, compelling Defendants to comply with the
16   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
17   plaintiff is not invoking section 55 of the California Civil Code and is not
18   seeking injunctive relief under the Disabled Persons Act at all.
19       2. Damages under the Unruh Civil Rights Act, which provides for actual
20   damages and a statutory minimum of $4,000 for each offense.
21       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
22   to 42 U.S.C. § 12205; and Cal. Civ. Code § 52(a).
23
     Dated: November 2, 2020                  CENTER FOR DISABILTY ACCESS
24
25
26
27                                            By:
                                              Russell Handy, Esq.
28
                                              Attorneys for Plaintiff

                                             7

     Complaint
Case 3:21-cv-00088-WQH-LL Document 1-3 Filed 01/15/21 PageID.20 Page 9 of 9




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       8

     Complaint
